Citation Nr: 0119893	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  01-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from September 1940 
to July 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


REMAND

The veteran contends that service connection is warranted for 
his current low back disability because it is due to injury 
sustained in service coincident to lifting heavy trays of 
gunpowder.  He recalls being sent to Fort Banks Winthrop and 
being issued a back brace.  He argues that the evidence of 
record should reflect that he injured his back in service, 
and that the disability was evaluated as noncompensable.  

Alternatively, the veteran contends that his current low back 
disability was caused and/or aggravated by a fall that 
occurred in 1999.  He maintains that a dizzy spell caused him 
to fall.  He asserts that he experiences frequent episodes of 
dizziness, and that his problem with dizziness is a result of 
his service-connected otitis media and hearing loss.  

In support of his appeal, the veteran submitted a letter from 
J. Jameson, M.D., dated in January 2000.  Dr. Jameson 
indicated that the veteran's recurrent vertigo was the result 
of inner ear damage related to an in-service explosion that 
completely destroyed the veteran's hearing in his right ear.  
He further noted that the veteran had fallen on one occasion 
because of his vertigo, and that that fall resulted in the 
veteran injuring his back.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This liberalizing law is 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

Upon review of the record, the Board notes that the RO has 
yet to consider the issue of entitlement to service 
connection for a disability manifested by dizziness.  In this 
regard, the entitlement to service connection for a 
disability manifested by dizziness could have a significant 
impact on the question of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for low back disability.  The Board therefore finds that it 
would be inappropriate at this juncture to enter a final 
determination on whether new and material evidence has been 
submitted to reopen the claim of service connection for low 
back disability.  See Henderson v. West, 12 Vet.App. 11 
(1998), citing Harris v. Derwinski, 1 Vet.App. 180 (1991), 
for the proposition that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following development:

1.  The RO should inform the veteran and his 
representative that it will be considering the 
issue of service connection for a disability 
manifested by dizziness.  He and his 
representative should be asked whether they 
wish to submit additional evidence or argument 
pertaining to this matter.

2. The RO should request that the veteran 
submit the names and addresses for all VA and 
non-VA medical care providers (to include the 
current address for J Jameson, M.D., and J.P. 
DeFellippo, D.C.) who have treated or 
evaluated him for dizziness and/or vertigo 
since his service discharge.  After securing 
any necessary releases, the RO should attempt 
to obtain a copy of all indicated records, 
which are not already of record, and 
permanently associate them with the claims 
file.

3.  If the RO is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran and his representative 
of this and request them to provide a copy of the 
outstanding medical records.

4.  Upon completion of the above development, the 
RO should schedule the veteran for a VA 
examination by a physician with appropriate 
expertise to determine the extent and etiology of 
any currently present disability manifested by 
dizziness.  The veteran should be notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand and any additional evidence secured, 
must be made available to and reviewed by the 
examiner.  Any necessary testing should be 
conducted.  Based upon the examination results and 
a review of the claims folder, the examiner should 
provide an opinion with respect to any currently 
present disability manifested by dizziness as to 
whether it is at least as likely as not that the 
disorder is etiologically related to service or 
was caused or worsened by the service-connected 
otitis media and/or hearing loss.  The rationale 
for all opinions expressed must also be provided.

5.  Then, the RO should undertake any other 
indicated development and adjudicate the issue 
of entitlement to service connection for a 
disability manifested by dizziness.  If a 
timely Notice of Disagreement is received with 
respect to the decision, the RO should issue a 
supplemental statement of the case and inform 
the veteran of the requirements to perfect an 
appeal with respect to this issue.  The 
veteran and his representative should then be 
provided an appropriate opportunity to 
respond.

6.  With respect to the issue of whether new 
and material evidence has been submitted to 
reopen the claim of service connection for low 
back disability, the RO should undertake any 
other development it deems to be required to 
comply with the notice and duty to assist 
requirements of the Veterans Claims Assistance 
of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

7.  Then, the RO must readjudicate the issue 
of whether new and material evidence has been 
submitted to reopen the veteran's claim for 
service connection for low back disability.  
If the benefit sought on appeal is not granted 
to the veteran's satisfaction, the veteran and 
his representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional 
evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


